Exhibit 10.27

 

 

 

 

 

 

 

 

 

 

 

 

EVO TRANSPORTATION & ENERGY SERVICES, INC.

 

2018 STOCK INCENTIVE PLAN

 

 

 

 

 

 

 

Adopted April 12, 2018

 

 

 

 

 

 

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

 

      Page         1. Purpose of Plan 1       2. Definitions 1       3.
Effective Date and Duration of the Plan 4   3.1 Effective Date and Duration 4  
3.2 Stockholder Approval 4         4. Shares Available for Issuance 4   4.1
Maximum Number of Shares Available 4   4.2 Accounting for Incentive Awards 4  
4.3 Adjustments to Shares and Incentive Awards 4         5. Plan Administration
5   5.1 The Committee 5   5.2 Authority of the Committee 5         6.
Participation 6       7. Options 7   7.1 Grant 7   7.2 Exercise Price 7   7.3
Exercisability and Duration 7   7.4 Payment of Exercise Price 7   7.5 Manner of
Exercise 7   7.6 Aggregate Limitation of Stock Subject to Incentive Stock
Options 7         8. Stock Appreciation Rights 8   8.1 Grant 8   8.2 Exercise
Price 8   8.3 Exercisability and Duration 8         9. Restricted Stock Awards 8
  9.1 Grant 8   9.2 Rights as a Stockholder; Transferability 8   9.3 Dividends
and Distributions 9   9.4 Enforcement of Restrictions 9         10. Performance
Units 9       11. Stock Bonuses 9       12. Effect of Termination of Employment
or Other Service 10   12.1 Termination Due to Death, Disability or Retirement 10
  12.2 Termination for Reasons Other than Death, Disability or Retirement 10  
12.3 Modification of Rights Upon Termination 11   12.4 Exercise of Incentive
Stock Options Following Termination 11   12.5 Date of Termination of Employment
or Other Service 11

 



i

 

 

      Page         13. Payment of Withholding Taxes 11   13.1 General Rules 11  
13.2 Special Rules 12         14. Action upon Change in Control 12       15.
Rights of Eligible Recipients and Participants; Transferability 12   15.1
Employment or Service 12   15.2 Rights as a Stockholder 13   15.3 Restrictions
on Transfer 13   15.4 Breach of Confidentiality or Non-Compete Agreements 13  
15.5 Non-Exclusivity of the Plan 13         16. Securities Law and Other
Restrictions 13       17. Plan Amendment, Modification and Termination 14      
18. Miscellaneous 14   18.1 Governing Law 14   18.2 Successors and Assigns 14

  



ii

 

 

EVO TRANSPORTATION & ENERGY SERVICES, INC.

 

2018 STOCK INCENTIVE PLAN

 

1. Purpose of Plan.

 

The purpose of the EVO Transportation & Energy Services, Inc. 2018 Stock
Incentive Plan (the “Plan”) is to advance the interests of EVO Transportation &
Energy Services, Inc., a Delaware corporation (the “Company”) and its
stockholders by enabling the Company and its Subsidiaries to attract and retain
persons of skill and ability to perform services for the Company and its
Subsidiaries by providing an incentive to such individuals through equity
participation in the Company and by rewarding such individuals who contribute to
the achievement by the Company of its economic objectives.

 

2. Definitions.

 

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

 

2.1. “Board” means the Board of Directors of the Company.

 

2.2. “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or lend a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer.

 

2.3. “Cause” means:

 

(a) “Cause” as defined in any employment or other agreement or policy applicable
to the Participant; or

 

(b) If no such agreement or policy exists, (i) dishonesty, fraud,
misrepresentation, embezzlement or deliberate injury or attempted injury, in
each case related to the Company or any Subsidiary, (ii) substantial failure on
the part of the Participant to perform his or her duties to the Company or any
Subsidiary or gross negligence on the part of the Participant in the performance
of such duties, (iii) any unlawful or criminal activity of a serious nature, or
(iv) any material breach of any employment, service, confidentiality or
non-compete agreement entered into with the Company or any Subsidiary.

 

2.4. “Change in Control” of the Company means the occurrence of any of the
following events:

 

(a) the sale, lease, exchange or other transfer of all or substantially all of
the assets of the Company (in one transaction or in a series of related
transactions) except where such sale, lease, exchange or other transfer is to an
entity controlled by the Company;

 



1

 

 

(b) the approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company; or

 

(c) any person becomes after the effective date of the Plan the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of fifty percent (50%) or more of the combined voting power of the
Company’s outstanding securities ordinarily having the right to vote at
elections of directors; or

 

(d) a merger or consolidation to which the Company is a party if the persons who
are the stockholders of the Company immediately prior to effective date of such
merger or consolidation have “beneficial ownership” (as defined in Rule l3d-3
under the Exchange Act), immediately following the effective date of such merger
or consolidation, of securities of the surviving corporation representing 50% or
less of the combined voting power of the surviving corporation’s then
outstanding securities ordinarily having the right to vote at elections of
directors.

 

2.5. “Code” means the Internal Revenue Code of 1986, as amended.

 

2.6. “Committee” means the group of individuals administering the Plan, as
provided in Section 5 of the Plan.

 

2.7. “Common Stock” means the common stock of the Company, $0.0001 par value, or
the number and kind of shares of stock or other securities into which such
common stock may be changed in accordance with Section 4.3 of the Plan.

 

2.8. “Disability” means the disability of the Participant such as would entitle
the Participant to receive disability income benefits pursuant to the long-term
disability plan of the Company or Subsidiary then covering the Participant or,
if no such plan exists or is applicable to the Participant, the permanent and
total disability of the Participant within the meaning of Section 22(e)(3) of
the Code.

 

2.9. “Effective Date” shall mean April 12, 2018, the date this Plan was adopted
by the Board.

 

2.10. “Eligible Recipient” means any employee of the Company or any Subsidiary
and any non-employee director, consultant or independent contractor of the
Company or any Subsidiary.

 

2.11. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.12. “Fair Market Value” means, with respect to the Common Stock, as of any
date: (i) the last reported sale price of a share of Common Stock as of such
date during the regular daily trading session on the Nasdaq Stock Market or on
any national exchange (or, if no shares were traded or quoted on such date, as
of the next preceding date on which there was such a trade or quote); or (ii) if
the Common Stock is publicly traded but is not so listed, the average of the
closing bid and asked prices on such date, as reported by The Wall Street
Journal, in the over-the-counter market (or, if no shares were quoted on such
date, as of the next preceding date on which there was such a quote); or (iii)
if the Common Stock is not so listed or reported, such price as the Committee
determines in good faith in the exercise of its reasonable discretion, taking
into account all available information material to the value of the Common
Stock, and consistent with the definition of “fair market value” under Section
409A of the Code.

 



2

 

 

2.13. “Incentive Award” means an Option, Stock Appreciation Right, Restricted
Stock Award, Performance Unit or Stock Bonus granted to an Eligible Recipient
pursuant to the Plan.

 

2.14. “Incentive Stock Option” means a right to purchase Common Stock granted to
an Eligible Recipient pursuant to Section 7 of the Plan that qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code.

 

2.15. “Non-Statutory Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 7 of the Plan that does not
qualify as an Incentive Stock Option.

 

2.16. “Option” means an Incentive Stock Option or a Non-Statutory Stock Option.

 

2.17. “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under the Plan.

 

2.18. “Performance Unit” means a right granted to an Eligible Recipient pursuant
to Section 10 of the Plan to receive a payment from the Company, in the form of
stock, cash or a combination of both, upon the achievement of established
employment, service, performance or other goals.

 

2.19. “Previously Acquired Shares” means shares of Common Stock that are already
owned by the Participant or, with respect to any Incentive Award, that are to be
issued upon the grant, exercise or vesting of such Incentive Award.

 

2.20. “Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 9 of the Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 9.

 

2.21. “Retirement” means termination of employment or service pursuant to and in
accordance with the regular (or, if approved by the Board for purposes of the
Plan, early) retirement/pension plan or practice of the Company or Subsidiary
then covering the Participant, provided that if the Participant is not covered
by any such plan or practice, the Participant will be deemed to be covered by
the Company’s plan or practice for purposes of this determination.

 

2.22. “Securities Act” means the Securities Act of 1933, as amended.

 

2.23. “Stock Appreciation Right” means a right granted to an Eligible Recipient
pursuant to Section 8 of the Plan to receive a payment from the Company at the
time of exercise, in the form of stock, cash or a combination of both, equal to
the difference between the Fair Market Value of one or more shares of Common
Stock and the exercise price of such shares under the terms of such Stock
Appreciation Right.

 



3

 

 

2.24. “Stock Bonus” means an award of Common Stock granted to an Eligible
Recipient pursuant to Section 11 of the Plan.

 

2.25. “Subsidiary” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant equity
interest, as determined by the Committee.

 

2.26. “Tax Date” means the date any withholding tax obligation arises under the
Code or other applicable tax statute for a Participant with respect to an
Incentive Award.

 

3. Effective Date and Duration of the Plan.

 

3.1. Effective Date and Duration. The Plan is effective as of the Effective
Date. The Plan will terminate at midnight on the tenth (10th) anniversary of the
Effective Date and may be terminated prior to such time by Board action, and no
Incentive Award may be granted after such termination. Incentive Awards
outstanding upon termination of the Plan may continue to be exercised, or become
free of restrictions, in accordance with their terms.

 

3.2. Stockholder Approval. The Plan shall be submitted to the stockholders of
the Company for approval within twelve (12) months before or after the Effective
Date. Incentive Awards may be granted prior to the date this Plan is approved by
the stockholders of the Company; provided, however, that any incentive stock
options granted after adoption of the Plan by the Board shall be treated as
nonqualified stock options if stockholder approval is not obtained within such
twelve-month period.

 

4. Shares Available for Issuance.

 

4.1. Maximum Number of Shares Available. Subject to adjustment as provided in
Section 4.3 of the Plan or by amendment, the maximum number of shares of Common
Stock that will be available for issuance under the Plan will be Four Million
Two Hundred Fifty Thousand (4,250,000).

 

4.2. Accounting for Incentive Awards. Shares of Common Stock that are issued
under the Plan or that are subject to outstanding Incentive Awards will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan. Any shares of Common Stock that are
subject to an Incentive Award that lapse, expire, are forfeited or for any
reason are terminated unexercised or unvested and any shares of Common Stock
that are subject to an Incentive Award that is settled or paid in cash or any
form other than shares of Common Stock will automatically again become available
for issuance under the Plan. Any shares of Common Stock that constitute the
forfeited portion of a Restricted Stock Award, however, will not become
available for re-issuance under the Plan after they have been so forfeited.

 

4.3. Adjustments to Shares and Incentive Awards. In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, divestiture or extraordinary dividend (including a spin-off) or any
other similar change in the corporate structure or shares of the Company, the
Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) will make
appropriate adjustment (which determination will be conclusive) as to the number
and kind of securities or other property (including cash) available for issuance
or payment under the Plan and, in order to prevent dilution or enlargement of
the rights of Participants, (a) the number and kind of securities or other
property (including cash) subject to outstanding Options, and (b) the exercise
price of outstanding Options.

 



4

 



 

5. Plan Administration.

 

5.1. The Committee. The Plan will be administered by the Board or by a committee
of the Board. So long as the Company has a class of its equity securities
registered under Section 12 of the Exchange Act, any committee administering the
Plan will consist solely of two or more members of the Board who are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange Act
and, if the Board so determines in its sole discretion, who are “outside
directors” within the meaning of Section 162(m) of the Code. Such a committee,
if established, will act by majority approval of the members (but may also take
action with the written consent of a majority of the members of such committee),
and a majority of the members of such a committee will constitute a quorum. As
used in the Plan “Committee” will refer to the Board or to such a committee, if
established. To the extent consistent with corporate law, the Committee may
delegate to any officers of the Company the duties, power and authority of the
Committee under the Plan pursuant to such conditions or limitations as the
Committee may establish; provided, however, that only the Committee may exercise
such duties, power and authority with respect to Eligible Recipients who are
subject to Section 16 of the Exchange Act. The Committee may exercise its
duties, power and authority under the Plan in its sole and absolute discretion
without the consent of any Participant or other party, unless the Plan
specifically provides otherwise. Each determination, interpretation or other
action made or taken by the Committee pursuant to the provisions of the Plan
will be final, conclusive and binding for all purposes and on all persons,
including, without limitation, the Company, the stockholders of the Company, the
participants and their respective successors-in-interest. No member of the
Committee will be liable for any action or determination made in good faith with
respect to the Plan or any Incentive Award granted under the Plan.

 

5.2. Authority of the Committee.

 

(a) In accordance with and subject to the provisions of the Plan, the Committee
will have the authority to determine all provisions of Incentive Awards as the
Committee may deem necessary or desirable and as consistent with the terms of
the Plan, including, without limitation, the following: (i) the Eligible
Recipients to be selected as Participants; (ii) the nature and extent of the
Incentive Awards to be made to each Participant (including the number of shares
of Common Stock to be subject to each Incentive Award, any exercise price, the
manner in which Incentive Awards will vest or become exercisable and whether
Incentive Awards will be granted in tandem with other Incentive Awards) and the
form of written agreement, if any, evidencing such Incentive Award; (iii) the
time or times when Incentive Awards will be granted; (iv) the duration of each
Incentive Award; and (v) the restrictions and other conditions to which the
payment or vesting of Incentive Awards may be subject. In addition, the
Committee will have the authority under the Plan in its sole discretion to pay
the economic value of any Incentive Award in the form of cash, Common Stock or
any combination of both.

 



5

 

 

(b) The Committee will have the authority under the Plan to amend or modify the
terms of any outstanding Incentive Award in any manner, including, without
limitation, the authority to modify the number of shares or other terms and
conditions of an Incentive Award, extend the term of an Incentive Award,
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Incentive Award, accept the surrender of any outstanding
Incentive Award or, to the extent not previously exercised or vested, authorize
the grant of new Incentive Awards in substitution for surrendered Incentive
Awards; provided, however, that the amended or modified terms are permitted by
the Plan as then in effect, that such amendment or modification does not cause
the Incentive Award to become subject to Section 409A of the Code, and that any
Participant adversely affected by such amended or modified terms has consented
to such amendment or modification. No amendment or modification to an Incentive
Award, however, whether pursuant to this Section 5.2 or any other provisions of
the Plan, will be deemed to be a re-grant of such Incentive Award for purposes
of the Plan.

 

(c) In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other similar change in corporate structure or
shares, (ii) any purchase, acquisition, sale or disposition of a significant
amount of assets or a significant business, (iii) any change in accounting
principles or practices, or (iv) any other similar change, in each case with
respect to the Company or any other entity whose performance is relevant to the
grant or vesting of an Incentive Award, the Committee (or, if the Company is not
the surviving corporation in any such transaction, the board of directors of the
surviving corporation) may, without the consent of any affected Participant,
amend or modify the vesting criteria of any outstanding Incentive Award that is
based in whole or in part on the financial performance of the Company (or any
Subsidiary or division thereof) or such other entity so as equitably to reflect
such event, with the desired result that the criteria for evaluating such
financial performance of the Company or such other entity will be substantially
the same (in the sole discretion of the Committee or the board of directors of
the surviving corporation) following such event as prior to such event;
provided, however, that the amended or modified terms are permitted by the Plan
as then in effect.

 

6. Participation.

 

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.

 



6

 

 

7. Options.

 

7.1. Grant. An Eligible Recipient may be granted one or more Options under the
Plan, and such Options will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion. The Committee may designate whether an Option is to be
considered an Incentive Stock Option or a Non-Statutory Stock Option. To the
extent that any Incentive Stock Option granted under the Plan ceases for any
reason to qualify as an “incentive stock option” for purposes of Section 422 of
the Code, such Incentive Stock Option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a Non-Statutory Stock
Option.

 

7.2. Exercise Price. The per share price to be paid by a Participant upon
exercise of an Option will be determined by the Committee in its discretion at
the time of the Option grant; provided, however, that such price will not be
less than one hundred percent (100%) of the Fair Market Value of one share of
Common Stock on the date of grant (or, with respect to an Incentive Stock
Option, one hundred ten percent (110%) of the Fair Market Value if, at the time
the Incentive Stock Option is granted, the Participant owns, directly or
indirectly, more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any parent or subsidiary corporation of
the Company).

 

7.3. Exercisability and Duration. An Option will become exercisable at such
times and in such installments as may be determined by the Committee in its sole
discretion at the time of grant; provided, however, that no Incentive Stock
Option may be exercisable after ten (10) years from its date of grant (five (5)
years from its date of grant if, at the time the Incentive Stock Option is
granted, the Participant owns, directly or indirectly, more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any parent or subsidiary corporation of the Company).

 

7.4. Payment of Exercise Price. The total purchase price of the shares to be
purchased upon exercise of an Option will be paid entirely in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion and upon terms and conditions established by the Committee, may
allow such payments to be made, in whole or in part, by tender of a Broker
Exercise Notice, Previously Acquired Shares, a promissory note (on terms
acceptable to the Committee in its sole discretion) or a combination of such
methods, or by any other form of payment the Committee may authorize.

 

7.5. Manner of Exercise. An Option may be exercised by a Participant in whole or
in part from time to time, subject to the conditions contained in the Plan and
in the agreement evidencing such Option, by delivery in person, by facsimile or
electronic transmission or through the mail of written notice of exercise to the
Company (Attention: Chief Financial Officer) at its principal executive office,
and by paying in full the total exercise price for the shares of Common Stock to
be purchased in accordance with Section 7.4 of the Plan.

 

7.6. Aggregate Limitation of Stock Subject to Incentive Stock Options. To the
extent that the aggregate Fair Market Value (determined as of the date an
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which incentive stock options (within the meaning of Section 422 of the Code)
are exercisable for the first time by a Participant during any calendar year
(under the Plan and any other incentive stock option plans of the Company or any
subsidiary or parent corporation of the Company (within the meaning of the
Code)) exceeds $100,000 (or such other amount as may be prescribed by the Code
from time to time), such excess Options will be treated as Non-Statutory Stock
Options. The determination will be made by taking incentive stock options into
account in the order in which they were granted. If such excess only applies to
a portion of an Incentive Stock Option, the Committee, in its discretion, will
designate which shares will be treated as shares to be acquired upon exercise of
an Incentive Stock Option.

 



7

 

 

8. Stock Appreciation Rights.

 

8.1. Grant. An Eligible Recipient may be granted one or more Stock Appreciation
Rights under the Plan, and such Stock Appreciation Rights will be subject to
such terms and conditions, consistent with the other provisions of the Plan, as
may be determined by the Committee in its sole discretion. The Committee will
have the sole discretion to determine the form in which payment of the economic
value of Stock Appreciation Rights will be made to a Participant (i.e., cash,
Common Stock or any combination thereof) or to consent to or disapprove the
election by a Participant of the form of such payment.

 

8.2. Exercise Price. The exercise price of a Stock Appreciation Right will be
determined by the Committee, in its discretion, at the date of grant but may not
be less than one hundred percent (100%) of the Fair Market Value of one share of
Common Stock on the date of grant.

 

8.3. Exercisability and Duration. A Stock Appreciation Right will become
exercisable at such time and in such installments as may be determined by the
Committee in its sole discretion at the time of grant; provided, however, that
no Stock Appreciation Right may be exercisable after ten (10) years from its
date of grant. A Stock Appreciation Right will be exercised by giving notice in
the same manner as for Options, as set forth in Section 7.5 of the Plan.

 

9. Restricted Stock Awards.

 

9.1. Grant. An Eligible Recipient may be granted one or more Restricted Stock
Awards under the Plan, and such Restricted Stock Awards will be subject to such
terms and conditions, consistent with the other provisions of the Plan, as may
be determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, such as forfeiture or a repurchase option, not
inconsistent with the provisions of the Plan, to the vesting of or the lapse of
restrictions or conditions for any such Restricted Stock Awards as it deems
appropriate, including, without limitation, that the Participant remain in the
continuous employ or service of the Company or a Subsidiary for a certain period
or that the Participant or the Company (or any Subsidiary or division thereof)
satisfy certain performance goals or criteria.

 

9.2. Rights as a Stockholder; Transferability. Except as provided in
Sections 9.1, 9.3 and 15.3 of the Plan, a Participant will have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Restricted Stock Award under this Section 9 upon
the Participant becoming the holder of record of such shares as if such
Participant were a holder of record of shares of unrestricted Common Stock.

 



8

 



 

9.3. Dividends and Distributions. Unless the Committee determines otherwise in
its sole discretion (either in the agreement evidencing the Restricted Stock
Award at the time of grant or at any time after the grant of the Restricted
Stock Award), any dividends or distributions (including regular quarterly cash
dividends) paid with respect to shares of Common Stock subject to the unvested
portion of a Restricted Stock Award will be subject to the same restrictions as
the shares to which such dividends or distributions relate. In the event the
Committee determines not to pay dividends or distributions currently, the
Committee will determine in its sole discretion whether any interest will be
paid on such dividends or distributions. In addition, the Committee in its sole
discretion may require such dividends and distributions to be reinvested (and in
such case the Participant consents to such reinvestment) in shares of Common
Stock that will be subject to the same restrictions as the shares to which such
dividends or distributions relate.

 

9.4. Enforcement of Restrictions. To enforce the restrictions referred to in
this Section 9, the Committee may place a legend on the stock certificates
referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent or to
maintain evidence of stock ownership, together with duly endorsed stock powers,
in a certificateless book-entry stock account with the Company’s transfer agent.

 

10. Performance Units.

 

An Eligible Recipient may be granted one or more Performance Units under the
Plan, and such Performance Units will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion. The Committee may impose such restrictions or
conditions, not inconsistent with the provisions of the Plan, to the vesting of
such Performance Units as it deems appropriate, including, without limitation,
that the Participant remain in the continuous employ or service of the Company
or any Subsidiary for a certain period or that the Participant or the Company
(or any Subsidiary or division thereof) satisfy certain performance goals or
criteria. The Committee will have the sole discretion to determine the form in
which payment of the economic value of Performance Units will be made to a
Participant (i.e., cash, Common Stock or any combination thereof) or to consent
to or disapprove the election by a Participant of the form of such payment.

 

11. Stock Bonuses.

 

An Eligible Recipient may be granted one or more Stock Bonuses under the Plan,
and such Stock Bonuses will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee.
The Participant will have all voting, dividend, liquidation and other rights
with respect to the shares of Common Stock issued to a Participant as a Stock
Bonus under this Section 11 upon the Participant becoming the holder of record
of such shares; provided, however, that the Committee may impose such
restrictions on the assignment or transfer of a Stock Bonus as it deems
appropriate.

 



9

 



 

12. Effect of Termination of Employment or Other Service.

 

12.1. Termination Due to Death, Disability or Retirement. Unless otherwise
provided by the Committee in its sole discretion in the agreement evidencing an
Incentive Award:

 

(a) In the event a Participant’s employment or other service with the Company
and all Subsidiaries is terminated by reason of death or Disability:

 

(i) all outstanding Options and Stock Appreciation Rights then held by the
Participant will become immediately exercisable in full and remain exercisable
for a period of six (6) months after such termination (but in no event after the
expiration date of any such Option or Stock Appreciation Right);

 

(ii) all Restricted Stock Awards then held by the Participant will become fully
vested; and

 

(iii) all Performance Units and Stock Bonuses then held by the Participant will
vest and/or continue to vest in the manner determined by the Committee and set
forth in the agreement evidencing such Performance Units or Stock Bonuses.

 

(b) In the event a Participant’s employment or other service with the Company
and all Subsidiaries is terminated by reason of Retirement:

 

(i) all outstanding Options and Stock Appreciation Rights then held by the
Participant will remain exercisable, to the extent exercisable as of the date of
such termination, for a period of six (6) months after such termination (but in
no event after the expiration date of any such Option or Stock Appreciation
Right);

 

(ii) all Restricted Stock Awards then held by the Participant that have not
vested as of such termination will be terminated and forfeited; and

 

(iii) all Performance Units and Stock Bonuses then held by the Participant will
vest and/or continue to vest in the manner determined by the Committee and set
forth in the agreement evidencing such Performance Units or Stock Bonuses.

 

12.2. Termination for Reasons Other than Death, Disability or Retirement. Unless
otherwise provided by the Committee in its sole discretion in the agreement
evidencing an Incentive Award, in the event a Participant’s employment or other
service with the Company and all Subsidiaries is terminated for any reason other
than death, Disability or Retirement, or a Participant is in the employ or
service of a Subsidiary and the Subsidiary ceases to be a Subsidiary of the
Company (unless the Participant continues in the employ or service of the
Company or another Subsidiary), all rights of the Participant under the Plan and
any agreements evidencing an Incentive Award will immediately terminate without
notice of any kind, and no Options or Stock Appreciation Rights then held by the
Participant will thereafter be exercisable, all Restricted Stock Awards then
held by the Participant that have not vested will be terminated and forfeited,
and all Performance Units and Stock Bonuses then held by the Participant will
vest and/or continue to vest in the manner determined by the Committee and set
forth in the agreement evidencing such Performance Units or Stock Bonuses;
provided, however, that if such termination is due to any reason other than
voluntary termination by the Participant or termination by the Company or any
Subsidiary for “Cause,” all outstanding Options and Stock Appreciation Rights
then held by such Participant will remain exercisable, to the extent exercisable
as of such termination, for a period of ninety (90) days after such termination
(but in no event after the expiration date of any such Option or Stock
Appreciation Right).

 



10

 



 

12.3. Modification of Rights Upon Termination. Notwithstanding the other
provisions of this Section 12, upon a Participant’s termination of employment or
other service with the Company and all Subsidiaries, the Committee may, in its
sole discretion (which may be exercised at any time on or after the date of
grant, including following such termination), cause Options and Stock
Appreciation Rights (or any part thereof) then held by such Participant to
become or continue to become exercisable and/or remain exercisable following
such termination of employment or service and Restricted Stock Awards,
Performance Units and Stock Bonuses then held by such Participant to vest and/or
continue to vest or become free of transfer restrictions, as the case may be,
following such termination of employment or service, in each case in the manner
determined by the Committee; provided, however, that no Incentive Award may
remain exercisable or continue to vest beyond its expiration date.
Notwithstanding the foregoing, no extension to exercise will be permitted if
such extension would cause the Award to become subject to Section 409A of the
Code.

 

12.4. Exercise of Incentive Stock Options Following Termination. Any Incentive
Stock Option that remains exercisable pursuant to an agreement with the Company
following termination of employment and is unexercised more than one (1) year
following termination of employment by reason of death or Disability or more
than three (3) months following termination for any reason other than death or
Disability will thereafter be deemed to be a Non-Statutory Stock Option.

 

12.5. Date of Termination of Employment or Other Service. Unless the Committee
otherwise determines in its sole discretion, a Participant’s employment or other
service will, for purposes of the Plan, be deemed to have terminated on the date
recorded on the personnel or other records of the Company or the Subsidiary for
which the Participant provides employment or other service, as determined by the
Committee in its sole discretion based upon such records.

 

13. Payment of Withholding Taxes.

 

13.1. General Rules. The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all foreign, federal, state and local withholding and employment-related tax
requirements attributable to an Incentive Award, including, without limitation,
the grant, exercise or vesting of, or payment of dividends with respect to, an
Incentive Award or a disqualifying disposition of stock received upon exercise
of an Incentive Stock Option, or (b) require the Participant promptly to remit
the amount of such withholding to the Company before taking any action,
including issuing any shares of Common Stock, with respect to an Incentive
Award.

 



11

 

 

13.2. Special Rules. The Committee may, in its sole discretion and upon terms
and conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment-related tax
obligation described in Section 13.1 of the Plan by electing to tender
Previously Acquired Shares, a Broker Exercise Notice or a promissory note (on
terms acceptable to the Committee in its sole discretion), or by a combination
of such methods.

 

14. Action upon Change in Control.

 

If a Change in Control of the Company occurs or is about to occur, the
Committee, in its sole discretion, may provide for one or more of the following:

 

(a) the partial or full acceleration of the exercisability of outstanding
Incentive Awards held by some or all Participants, provided that the Committee,
in its sole discretion, may condition such acceleration (or the Participant’s
receipt of any securities or payments with respect to such acceleration) upon
the Participant’s continued service to the Company or to the successor person in
the Change in Control;

 

(b) the complete termination of the Plan and cancellation of outstanding
Incentive Awards not exercised prior to a date specified by the Committee;

 

(c) the continuance of the Plan with respect to outstanding Incentive Awards;

 

(d) replacement or exchange of the Incentive Awards for options to purchase
similar securities of the successor person in the Change in Control;

 

(e) the substitution for outstanding Incentive Awards of shares of common stock
of the person acquiring control of the Company or a related corporation; or

 

(f) the receipt by some or all Participants holding outstanding Incentive Awards
with respect to some or all of the shares of Common Stock subject to such
Incentive Awards, as of the effective date of any such Change in Control of the
Company, of cash in an amount equal to the excess of the per share price paid in
connection with the Change in Control of the Company over the exercise price per
share of such Incentive Awards, multiplied by the number of shares subject to
such Incentive Awards.

 

15. Rights of Eligible Recipients and Participants; Transferability.

 

15.1. Employment or Service. Nothing in the Plan will interfere with or limit in
any way the right of the Company or any Subsidiary to terminate the employment
or service of any Eligible Recipient or Participant at any time, nor confer upon
any Eligible Recipient or Participant any right to continue in the employ or
service of the Company or any Subsidiary.

 



12

 

 

15.2. Rights as a Stockholder. As a holder of Incentive Awards (other than
Restricted Stock Awards and Stock Bonuses), a Participant will have no rights as
a stockholder unless and until such Incentive Awards are exercised for, or paid
in the form of, shares of Common Stock and the Participant becomes the holder of
record of such shares. Except as otherwise provided in the Plan, no adjustment
will be made for dividends or distributions with respect to such Incentive
Awards as to which there is a record date preceding the date the Participant
becomes the holder of record of such shares, except as the Committee may
determine in its discretion.

 

15.3. Restrictions on Transfer. Except pursuant to testamentary will or the laws
of descent and distribution or as otherwise expressly permitted by the Plan,
unless approved by the Committee in its sole discretion, no right or interest of
any Participant in an Incentive Award prior to the exercise or vesting of such
Incentive Award will be assignable or transferable, or subjected to any lien,
during the lifetime of the Participant, either voluntarily or involuntarily,
directly or indirectly, by operation of law or otherwise. A Participant will,
however, be entitled to designate a beneficiary to receive an Incentive Award
upon such Participant’s death, and in the event of a Participant’s death,
payment of any amounts due under the Plan will be made to, and exercise of any
Options (to the extent permitted pursuant to Section 12 of the Plan) may be made
by, the Participant’s legal representatives, heirs and legatees.

 

15.4. Breach of Confidentiality, Assignment of Inventions or Non-Compete
Agreements. Notwithstanding anything in the Plan to the contrary, in the event
that a Participant materially breaches the terms of any confidentiality,
assignment of inventions or non-compete agreement entered into with the Company
or any Subsidiary, whether such breach occurs before or after termination of
such Participant’s employment or other service with the Company or any
Subsidiary, the Committee in its sole discretion may immediately terminate all
rights of the Participant under the Plan and any agreements evidencing an
Incentive Award then held by the Participant without notice of any kind.

 

15.5. Non-Exclusivity of the Plan. Nothing contained in the Plan is intended to
modify or rescind any previously or subsequently approved compensation plans or
programs of the Company or create any limitations on the power or authority of
the Board to adopt such additional or other compensation arrangements as the
Board may deem necessary or desirable.

 

16. Securities Law and Other Restrictions.

 

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under the Plan, and a Participant may not sell, assign, transfer or
otherwise dispose of shares of Common Stock issued pursuant to Incentive Awards
granted under the Plan, unless (a) there is in effect with respect to such
shares a registration statement under the Securities Act and any applicable
state or foreign securities laws or an exemption from such registration under
the Securities Act and applicable state or foreign securities laws, and (b)
there has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable. The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

 



13

 

 

17. Plan Amendment, Modification and Termination.

 

The Board may suspend or terminate the Plan or any portion thereof at any time,
and may amend the Plan from time to time in such respects as the Board may deem
advisable in order that Incentive Awards under the Plan will conform to any
change in applicable laws or regulations or in any other respect the Board may
deem to be in the best interests of the Company; provided, however, that no
amendments to the Plan will be effective without approval of the stockholders of
the Company if shareholder approval of the amendment is then required pursuant
to Section 422 of the Code or the rules of any stock exchange or Nasdaq or
similar regulatory body. No termination, suspension or amendment of the Plan may
adversely affect any outstanding Incentive Award without the consent of the
affected Participant; provided, however, that this sentence will not impair the
right of the Committee to take whatever action it deems appropriate under
Sections 5.2, 4.3 and 14 of the Plan.

 

18. Miscellaneous.

 

18.1. Governing Law. The validity, construction, interpretation, administration
and effect of the Plan and any rules, regulations and actions relating to the
Plan will be governed by and construed exclusively in accordance with the laws
of the State of Delaware, notwithstanding the conflicts of laws principles of
any jurisdictions.

 

18.2. Successors and Assigns. The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
Participants.

 

 

14



 

 